Citation Nr: 0117205	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.  




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1987 to May 1999.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the veteran had not submitted well-grounded claims of 
entitlement to service connection for gastroesophageal reflux 
disease, a left shoulder disorder to include dislocation 
residuals, a right wrist disorder to include sprain 
residuals, a back disorder to include injury residuals, and a 
left ankle disorder to include sprain residuals and denied 
the claims.  In March 2000, the veteran submitted a notice of 
disagreement.  In May 2000, the RO issued a statement of the 
case to the veteran.  In November 2000, the veteran submitted 
an Appeal to the Board (VA Form 9).  He expressly indicated 
that he was appealing only from the denial of service 
connection for gastroesophageal reflux disease.  The veteran 
has represented himself throughout this appeal.  


FINDING OF FACT

Gastroesophageal reflux disease was initially manifested 
during active service.  


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303(d) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the veteran's entitlement to 
service connection for gastroesophageal reflux disease, the 
Board observes that the Department of Veterans Affairs (VA) 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been advised by the statement of the case of the 
evidence that would be necessary for him to substantiate his 
claim.  The veteran has been afforded an examination for VA 
purposes.  The examination report has been incorporated into 
the record.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

A January 1989 treatment record from Parkview Memorial 
Hospital reflects that the veteran complained of nausea, 
vomiting, and diarrhea.  The veteran was diagnosed with 
gastroenteritis.  

The veteran's service medical records indicate that he was 
seen on several occasions for gastrointestinal complaints.  A 
January 1989 treatment entry notes that the veteran had been 
seen at Parkview Memorial Hospital the proceeding evening for 
nausea, vomiting, and diarrhea.  The veteran presented no 
current gastrointestinal complaints.  An impression of 
resolving gastroenteritis was advanced.  A December 1998 
treatment record conveys that the veteran complained of 
esophageal burning in the morning and after meals.  He 
presented a history of gastroesophageal reflux and associated 
use of Tums and Mylanta.  An impression of gastroesophageal 
reflux disease was advanced.  A February 1999 treatment 
record notes that the veteran was being treating for 
gastroesophageal reflux disease with Zantac.  In his July 
1999 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the veteran stated that he had been initially 
diagnosed with gastroesophageal reflux disease in December 
1998.  

A September 1999 physical evaluation for  VA purposes 
reflects that the veteran reported that he had been diagnosed 
with gastroesophageal reflux disease in 1996 and treated with 
Zantac.  A contemporaneous upper gastrointestinal series 
revealed findings consistent with mild gastroesophageal 
reflux.  The examiner diagnosed mild gastroesophageal reflux 
disease.  

In his November 1999 Appeal to the Board (VA Form 9), the 
veteran advanced that he received ongoing treatment for 
gastroesophageal reflux disease.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records indicate that he was treated for 
gastroesophageal reflux disease.  The most recent physical 
evaluation and upper gastrointestinal series of record 
reflect that the veteran was again diagnosed with 
gastroesophageal reflux disease.  In light of these findings 
together with the continuity of symptoms, and given the 
absence of any evidence to the contrary, the Board concludes 
that service connection is warranted for gastroesophageal 
reflux disease.  


ORDER

Service connection for gastroesophageal reflux disease is 
granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



